EXHIBIT 10.1



RENEWAL AND MODIFICATION AGREEMENT



     This Renewal and Modification Agreement (this “Agreement”), effective as of
April 24, 2009, is made by and among CMSF Corp., a California corporation
(“Borrower”), US Special Opportunities Trust PLC (formerly BFS US Special
Opportunities Trust PLC) (“USSO”), Renaissance Capital Growth & Income Fund III,
Inc., a Texas corporation (“Renn III”), Renaissance US Growth Investment Trust
PLC, a public limited company registered in England and Wales (“RUSGIT”) (USSO,
Renn III, and RUSGIT being individually referred to as a “Lender” and
collectively as “Lenders”), and RENN Capital Group, Inc., a Texas corporation
(“Agent”).
 

Borrower is indebted to the Lenders under the terms of the following documents:





·     

6.00% Convertible Debenture, dated November 27, 2002, in the original principal
amount of      $1,000,000, payable to USSO;








·     

6.00% Convertible Debenture, dated August 1, 2003, in the original principal
amount of      $750,000, payable to USSO;








·     

Secured Subordinated Promissory Note, dated July 19, 2004, in the original
principal amount of      $250,000, payable to Renn III;








·     

Secured Subordinated Promissory Note, dated July 19, 2004, in the original
principal amount of      $250,000, payable to RUSGIT;








·     

Secured Subordinated Promissory Note, dated July 19, 2004, in the original
principal amount of      $250,000, payable to BFS;








·     

Convertible Promissory Note, dated February 7, 2007, in the original principal
amount of      $100,000, payable to USSO; and








·     

Convertible Promissory Note, dated February 7, 2007, in the original principal
amount of      $100,000, payable to RUSGIT.








·     

Convertible Promissory Note, dated February 21, 2008, in the original principal
amount of      $50,000, payable to RUSGIT.






     
 
     All such documents, together with all previously existing renewals,
modifications, amendments, or extensions thereof, are collectively referred to
as the “Loan Documents.” The parties hereto wish to modify, renew and extend the
maturity of the Loan Documents.



Accordingly, the parties hereto agree as follows:



1.     Modification. The Loan Documents are hereby modified and amended such
that the maturity date set forth in each of the Loan Documents is changed so
that payment of the unpaid principal, and all accrued and unpaid interest and
any other charges, fees and payments due under the Loan Documents, shall be due
and payable in full on September 30, 2009. The name of the Borrower has been
changed to CMSF Corp.



2.     Effect of Agreement. Except as modified and amended pursuant to the terms
of this Agreement, the Loan Documents shall remain in full force and effect in
accordance with their respective terms.



3.     Reaffirmation of Loan. Borrower: (a) reaffirms the terms and provisions
of, and its obligations under, the Loan Documents, as modified herein, and (b)
confirms to Lenders all security interests and liens heretofore granted to
secure payment and performance of the Loan Documents.



4.     No Claims or Defenses. Borrower confirms and acknowledges that it has no
claims, offsets, counterclaims or defenses with respect to (i) the payment of
the indebtedness described in the Loan Documents; (ii) the payment of any other
sums due under the Loan Documents; (iii) the performance of any of Borrower’s
obligations under the Loan Documents; or (iv) any liability under any of the
Loan Documents.



5.     Fees and Expenses. Borrower shall pay to Lenders all of Lenders’
reasonable out-of-pocket fees and expenses incurred in connection with the
transactions contemplated hereby, including without limitation attorneys’ fees
of Lenders’ counsel, Haynes and Boone, LLP.



6.     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the state of Texas, without reference to
conflict of law principles.



*****

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first stated above.

 



BORROWER: CMSF Corp.     
By:                                                                 Stephen
Crosson Chief Executive Officer and Chief Financial Officer     LENDERS: US
Special Opportunities Trust PLC           
By:                                                                  
                              Russell Cleveland, President
                              RENN Capital Group, Inc., Investment Advisor
                                                           Renaissance Capital
Growth & Income Fund III, Inc.                                    
                          
 By:                                                               
                   Russell Cleveland, President                      
                Renaissance US Growth Investment Trust PLC                     
 By:                                                                 
                                                           Russell Cleveland,
President AGENT:  RENN Capital Group, Inc. Investment Manager          RENN
Capital Group, Inc.       
By:                                                                  
               Russell Cleveland President



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

